This corrected notice of allowance adds to the allowance mailed 12/4/2021 by including a corrected IDS.  The IDS originally received 05/26/2021 and annotated 8/6/2021 omitted examiner’s initials in the first section, “US Patent Documents” on Sheet 1 of 3.  The enclosed annotated IDS indicates that the entire IDS has been considered.  
	The remaining body of this Office action is the same as previously indicated in the action dated 12/16/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections and Response to Arguments
	The following rejections are withdrawn: the rejection of claims 2, 3, 5-8, 19-22, 27, 29, 30, and 33 under 35 U.S.C. 103 as being obvious over Friesen in view of Mates and Mooter; subsequently the rejection of claim 4 further in view of Hiraishi is withdrawn.  The obviousness double patenting rejection is withdrawn since the copending claims are directed to a different salt instead of a free base, and one cannot assume stabilization, purity, or other characteristics to extend from one to another form and meet the claims.
	Applicant’s arguments filed 11/8/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  Applicant’s arguments are persuasive.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9 and 10 directed to methods non-elected without traverse.  Accordingly, claims 9 and 10 have been canceled.







EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Withdrawn claims 9 and 10 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not reasonably teach the compound encompassed in the claims in a solid dispersion which is necessarily amorphous and in the form of the tosylate salt.  Amorphous solid form of a stabilized specific salt as claimed cannot be assumed from the combination of previously cited references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2-8, 19-23, 27, 29-31, and 33 (renumbered 1-17) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617